ORDER
PER CURIAM.
WHEREAS, the Court passed an Order on April 18, 1986 suggesting the possibility of an agreement between James S. Dawson III and Bar Counsel that Respondent seek resignation with prejudice from the Maryland Bar along with payment of costs in these proceedings in exchange for Bar Counsel’s willingness to dismiss all pending charges against the Respondent, and
*405WHEREAS, James S. Dawson III, a member of the Bar of the State of Maryland, filed on August 1, 1986, an application to resign from the Bar of Maryland in which he admits that he was convicted in Federal Court of illegal possession of controlled dangerous substances and he further states that his resignation will avoid the need for any further proceedings in this matter, and
WHEREAS, Bar Counsel thereafter filed a notice with the Court stating that he had no objection to the Court’s dismissal of the charges pending against Dawson,
NOW, THEREFORE, it is this 4th day of September, 1986
ORDERED, by the Court of Appeals of Maryland, that the application to resign with prejudice from the further practice of law in this State filed by James S. Dawson III be, and it is hereby, accepted, and it is further
ORDERED that all charges pending against the Respondent in the above captioned case be, and they are hereby, dismissed, and it is further
ORDERED that the Clerk of this Court shall strike the name of James S. Dawson III from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State.